DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bulumulla et al. (U.S. Patent No. 11075453), hereinafter known as Bulumulla.
Regarding claim 16, Bulumulla discloses (Figs. 7A-7C) a body portion (115 and 120) including a plurality of dielectric layers (see Fig. 7A), and a plurality of adhesive layers (layers between substrates, 199, col. 13, lines 1-8), disposed between the plurality of dielectric layers (see Fig. 7A); and a pattern portion (131 and 132) including a first pattern layer (131) disposed in the body and a second pattern layer (132) disposed on the body portion, wherein a dielectric layer, among the plurality of dielectric layers, disposed between the plurality of adhesive layers has a cavity (137) partially overlapping each of 
Regarding claim 17, Bulumulla further discloses (Figs. 7A-7C) wherein at least one through-hole (127) extends from the cavity to an external surface of the antenna (see Figs. 7A-7C for various configurations).
Regarding claim 18, Bulumulla further discloses (Figs. 7A-7C) wherein the at least one through-hole extends through at least one of the plurality of dielectric layers (see Figs. 7A-7C for various configurations).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulumulla in view of Chavali et al. (U.S. Patent Application No. 20190393606), hereinafter known as Chavali.
Regarding claim 1, Bulumulla teaches (Figs. 7A-7B) a first dielectric layer (115 without portion surrounding 137) having a first surface, and a second surface opposing the first surface (see Fig. 7A); a second dielectric layer (120) having a third surface, and a fourth surface opposing the third surface (see Fig. 7A); a middle layer (portion of 115 surrounding 137) disposed between the first dielectric layer and the second dielectric layer, having a fifth surface, and a sixth surface opposing the fifth surface (see Fig. 7A), and including an insulating material; a first adhesive layer (199, see Fig. 2A) disposed between the second surface of the first dielectric layer and the fifth surface of the reinforcing layer; a second adhesive layer (199 between layers of 115) disposed between the third surface of the second dielectric layer and the sixth surface of the middle layer (see Fig. 7A); a first pattern layer (131) disposed on the second surface of the first dielectric layer (see Fig. 7A); and a second pattern layer (132) disposed on the 
Bulumulla does not teach further details regarding the middle layer being a reinforcing layer.
Chavali teaches (Fig. 1G) a first dielectric layer (150); a second dielectric layer (140); and a reinforcing layer (130, [0026]) disposed between the first dielectric layer and the second dielectric layer, and including an insulating material ([0026]); a first pattern layer (160) disposed on the second surface of the first dielectric layer; and a second pattern layer (121) disposed on the fourth surface of the second dielectric layer, wherein the reinforcing layer has a first cavity (190) penetrating a region between the fifth surface and the sixth surface (see Fig. 1G).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the layer of Chavali in the antenna apparatus of Bulumulla because ([0026]) it reduces assembly steps ad simplifies processing.
Regarding claim 2, Bulumulla as modified teaches the limitations of claim 1, and Chavali further teaches wherein the reinforcing layer has an elastic modulus higher than an elastic modulus of each of the first and second adhesive layers ([0026]).
Therefore, for the reasons stated in response to claim 1, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the layer of Chavali in the antenna apparatus of Bulumulla.
Regarding claim 3, Bulumulla as modified further teaches (Fig. 7A-7C) wherein the first pattern is embedded in the first adhesive layer (see Fig. 7A).
Regarding claim 4, Bulumulla as modified further teaches (Fig. 7A-7C) wherein the reinforcing layer has one or more first venting holes (126), and wherein each of the one or more first venting holes is exposed to the first cavity and an external side surface of the reinforcing layer (see Figs. 7A-7C).
Regarding claim 5, Bulumulla as modified further teaches (Fig. 7A-7C) wherein at least one of the first and second adhesive layers includes a second cavity penetrating the at least one of the first and second adhesive layers in a thickness direction and connected to the first cavity in the thickness direction (see Fig. 7C).
Regarding claim 6, Bulumulla as modified further teaches (Fig. 7A-7C) wherein the at least one of the first and second adhesive layers has one or more second venting holes (col. 12 line 60 – col. 13, line 30), and each of the one or more second venting holes is exposed to the second cavity and at least one of external side surfaces of the at least one of the first and second adhesive layers (see Figs. 7A-7C).
Regarding claim 11, Bulumulla as modified further teaches (Fig. 7A-7C) wherein the first and second dielectric layers and the reinforcing layer include polytetrafluoroethylene (PTFE), ceramic filler, and woven glass fiber (col. 5, line 65-col. 6, line 7).
Regarding claim 12, Bulumulla as modified further teaches (Fig. 7A-7C) wherein each of the first and second dielectric layers has a thickness greater than a thickness of the reinforcing layer, and wherein the reinforcing layer has a thickness greater than a thickness of each of the first and second adhesive layers.
Regarding claim 13, Bulumulla as modified further teaches (Fig. 7A-7C) a third pattern layer (151) disposed on the first surface of the first dielectric layer (see Figs. 7A-7C); and a through-via (133) layer penetrating the first dielectric layer (see Figs. 7A-7C).
Regarding claim 14, Bulumulla as modified further teaches (Fig. 7A-7C) wherein the first to third pattern layers include a patch pattern, a coupling pattern, and a plurality of pad patterns, respectively (see Figs. 7A-7C), wherein the patch pattern and the coupling pattern overlap each other in a thickness direction (see Figs. 7A-7C), and wherein the through-via layer connects the patch pattern to at least one of the plurality of pad patterns (see Figs. 7A-7C).
Regarding claim 15, wherein the first to third pattern layers include one or more feed patterns, a patch pattern, and a plurality of pad patterns, respectively (see Figs. 7A-7C), wherein each of the one or more feed patterns has a planar area smaller than an area of the patch pattern (see Figs. 7A-7C, one of 151 smaller than 131), and wherein the through-via layer connects the one or more feed patterns to one or more of the plurality of pad patterns (see Figs. 7A-7C).
Claim 16 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chavali in view of Bulumulla.
Regarding claim 16, Chavali teaches (Fig. 1G) a body portion (140 and 150); and a pattern portion (121, 160, and 161) including a first pattern layer disposed in the body and a second pattern layer disposed on the body portion, wherein a dielectric layer in the body portion, disposed between the plurality of adhesive layers has a cavity (190) partially overlapping each of the first and second pattern layers in a stacking direction of the dielectric and adhesive layers (see Fig. 1G).
Chavali does not teach further details regarding the body portion.
Bulumulla teaches the limitations of claim 16 as shown above.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the body portion of Bulumulla in the antenna apparatus of Chavali since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Using an adhesive provides secure connection between the layers of the device.
Regarding claim 19, Chavali further teaches (Fig. 1G) wherein the dielectric layer disposed between the plurality of adhesive layers has a composition different from the dielectric layers disposed above the uppermost adhesive layer and below the lowermost adhesive layer ([0022], [0029], PID).
Regarding claim 20, Chavali teaches (Fig. 1G) first and second stacked dielectric layers (140 and 150) having a third dielectric layer (130) therebetween; and first and second conductive patterns (two of 160, 161, and 121) disposed on different ones of the first, second, and third dielectric layers (see Fig. 1G), wherein the third dielectric layer has a composition ([0022], PID) different from the first and second dielectric layers ([0022],[0029]), and provides a cavity (190).
Chavali does not teach further details regarding the dielectric layer arrangement.
Bulumulla teaches (Figs. 2A-2B) first and second stacked dielectric layers (225 and one of 215) having a third dielectric layers disposed therebetween (215 surrounding 237); and first and second conductive patterns (231 and 232) disposed on different ones of the first, second, and third dielectric layers (see Fig. 2A), and provides a cavity extending between the first and second dielectric layers.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use a first and second stacked dielectric layer arrangement that provides the cavity extending between the first and second dielectric layers as taught by Bulumulla in the antenna apparatus of Chavali since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Providing a substrate layer completely covering the antenna element provides increased protection with minimal effect on the antenna performance.
Regarding claim 21-23, Chavali as modified teaches the limitations of claim 20, but does not teach a through-hole.
Bulumulla teaches (Figs. 7A-7C) wherein at least one through-hole (127) extends from the cavity to an external surface of the antenna (see Figs. 7A-7C),

wherein the at least one through-hole extends through the third dielectric layer from the cavity to an external surface of the third dielectric layer(see Figs. 7A-7C).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the through hold of Bulumulla in the antenna apparatus of Chavali because allows airflow to minimize moisture buildup (col. 12, lines 63-65).
Regarding claim 24, Chavali further teaches (Fig. 1G) wherein the first and second conductive patterns overlap with the cavity in a stacking direction of the dielectric layers (see Fig. 1G).
Regarding claim 25, Chavali further teaches (Fig. 1G) wherein the first conductive pattern is disposed between the first and second dielectric layers (see Fig. 1G), and the second conductive pattern is disposed on an outer surface of the second dielectric layer (see Fig. 1G, [0029]).
Regarding claim 26, Chavali further teaches (Fig. 1G) at least one via (171) extending through the first dielectric layer and connected to the first conductive pattern (see Fig. 1G).
Regarding claim 27, Chavali as modified teaches the limitations of claim 25, but does not teach a further details of the second conductive pattern.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have the second conductive pattern is disposed on an upper surface of the second dielectric layer, and sides of the second conductive pattern are non-parallel to sides of the second dielectric layer, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Adjusting the orientation of the antenna pattern provides different polarization of the signal which is well known in the art.
Regarding claims 28-30, Chavali as modified teaches the limitations of claim 20, but does not teach adhesive layers.
Bulumulla teaches (Figs. 7A-7C) first and second adhesive layers (layers between substrates, 199 in Fig. 7A, col. 13, lines 1-8) respectively disposed between the first and third dielectric layers and between the second and third dielectric layers (see Figs. 7A-7C), wherein the first conductive pattern is disposed between the first and second dielectric layers and is embedded in the first adhesive layer (see Fig. 7A-7C), and at least one of the first and second adhesive layers has a gap formed therein which provides a through-hole extending from the cavity to an external surface of the antenna (see Figs. 7A-7G).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the adhesive layer of Bulumulla between the three dielectric layers of Chavali since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Using an adhesive provides secure connection between the layers of the device.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896